DETAILED ACTION
Priority
This action is in response to the original filing dated 08 July 2020, which is a continuation of U.S. application 14/930789, dated 03 November 2015, which claims a foreign priority date, under 35 U.S.C 119(a)-(d), of 26 December 2014.  Claims 1-17 are pending and have been considered below.

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08 July 2020, 14 October 2020 and 19 February 2021 have been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1, 3-5, 9, 11-13 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 17, 19 and 20 of U.S. Patent No. 10,712,896. Although the claims at issue are not identical, they are not patentably distinct from each other because the features of the claims listed above of the instant application are anticipated by or are obvious variants of the identified claims of the reference patent of the parent application.

Claims Interpreted as Invoking 35 U.S.C. 112(f)/Sixth Paragraph
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “controller configured to” in claims 1-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 2, 5-9 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Haitani et al. (US 9,405,446 B1) in view of Hnatiuk et al. (US 2010/0302059 A1).

As for independent claim 1, Haitani teaches an apparatus comprising:
a display [(e.g. see Haitani col 7 lines 60-65) ”the image display service 120 includes a processing unit 140, a network interface 145, a computer readable medium drive 150, an input/output device interface 155, a display 160”].
a controller configured to: control the display to display an item list including a plurality of items and a cursor on a first item among the plurality of items, wherein the first item has a first size and the other items have a second size [(e.g. see Haitani col 4 lines 5-10, col 9 lines 16-18 and Fig. 2A) ”configuration with item images A 210, B 220, D 240, and E 250 presented as interactive slices and item image C 230 presented as a full sized image … A full sized image as described herein refers to an image that shows the full details of the pictured item, in contrast to the corresponding image slices, which present a narrow and abridged view of the pictured item or product”
based on the input of selecting the first direction, move the cursor in the first direction, from the first item to a second item adjacent to the first item from among the plurality of items, in response to moving the cursor from the first item to the second item, change a size of the first item from the first size to the second size, change a size of the second item from the second size to the first size, change an image displayed in the first item from a first image to a second image, and change an image displayed in the second item from a third image to a fourth image [(e.g. see Haitani col 9 line 23 – col 10 line 36, col 16 lines 50-56 and Figs. 2A-D and 7) ”Based upon the detection of the rightward-motion 270 and/or a current cursor position, the presentation of item image C 230, away from which the cursor position is moving, can be horizontally contracted from the full size presentation toward the slice presentation and the presentation of item image D 240, toward which the cursor position 260 is moving, can be horizontally expanded from the slice presentation toward the full size presentation. This can be accomplished by dynamic update component 126. As illustrated, item images A 210, B 220 and E 250 remain unchanged from the initial configuration during rightward-motion 270 of the cursor 260. Accordingly, in the illustrated embodiment, only the presentation of a currently selected interactive slice (as illustrated, the presentation of item image 230) and one adjacent interactive slice (here, the presentation of item image ].  Examiner notes that, as depicted in Figs. 2A-D and 7, when the user moves the cursor to an adjacent item from a current item, both the size and the image of both items is changed.

Haitani does not specifically teach a user input receiving unit configured to receive an input of selecting a first direction among four directions.  However, in the same field of invention, Hnatiuk teaches:
a user input receiving unit configured to receive an input of selecting a first direction among four directions [(e.g. see Hnatiuk paragraphs 0057, 0063 and Fig. 3a) ”a known navigation key arrangement can be used to ].
Therefore, considering the teachings of Haitani and Hnatiuk, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a user input receiving unit configured to receive an input of selecting a first direction among four directions, as taught by Hnatiuk, to the teachings of Haitani because use of the input control device makes it possible to easily control various functions of the consumer electronic product and allows for easy navigation and content management (e.g. see Hnatiuk abstract and paragraphs 0001, 0007).

As for dependent claim 2, Haitani and Hnatiuk teach the apparatus as described in claim 1, but Haitani does not specifically teach wherein the input of selecting the first direction, includes at least one of an input pressing a first direction key among four direction keys included in a control apparatus, an input of dragging in the first direction on a touch pad included in the control apparatus, or an input of tilting the control apparatus in the first direction.  However, Hnatiuk teaches:
wherein the input of selecting the first direction, includes at least one of an input pressing a first direction key among four direction keys included in a control  ”a known navigation key arrangement can be used to select one of the directions of the pointing arrows 9b to dynamically scroll (navigate) the icons 1 through the focus area 7 to the direction selected by the known navigation key arrangement … The remote control device 15 comprises at least a transmitter 151 for transmitting at least one signal, a navigation key arrangement 154 including OK button for selecting desired navigation position which navigation key arrangement is known as such”].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 5, Haitani and Hnatiuk teach the apparatus as described in claim 1 and Haitani further teaches:
wherein the first size is larger than the second size [(e.g. see Haitani col 4 lines 5-10, col 9 lines 16-18 and Fig. 2A) ”configuration with item images A 210, B 220, D 240, and E 250 presented as interactive slices and item image C 230 presented as a full sized image … A full sized image as described herein refers to an image that shows the full details of the pictured item, in contrast to the corresponding image slices, which present a narrow and abridged view of the pictured item or product”].  

As for dependent claim 6, Haitani and Hnatiuk teach the apparatus as described in claim 1 and Haitani further teaches:
wherein an item on which the cursor is located, among the plurality of items is highlighted [(e.g. see Haitani col 16 lines 56-61) ”In addition to the cover view 725 within the efficient configuration 735, an enlarged cover view can be displayed within highlighted item section 715 together with information 730 regarding the item in order to provide the user with a higher zoom level and therefore a greater level of detail”].

As for dependent claim 7, Haitani and Hnatiuk teach the apparatus as described in claim 1 and Haitani further teaches:
wherein the controller is further configured to change a width of the first item from the first size to the second size while maintain a height of the first item, and change a width of second item from the second size to the first size while maintaining a height of the second item [(e.g. see Haitani col 9 line 23 – col 10 line 36  and Figs. 2A-D) ”Based upon the detection of the rightward-motion 270 and/or a current cursor position, the presentation of item image C 230, away from which the cursor position is moving, can be horizontally contracted ].  Examiner notes that, as depicted in Figs. 2A-D, the height of the items A-E remains constant while the width dynamically changes based on user input.

claim 8, Haitani and Hnatiuk teach the apparatus as described in claim 1 and Haitani further teaches;
wherein the controller is further configured to change a height of the first item from the first size to the second size, and change a height of the second item from the second size to the first size [(e.g. see Haitani col 12 lines 5-41 and Figs. 4A-B) ”in FIG. 4A includes item image A 410 presented in full size, item images B 420, C 430, D 440, and E 450 presented in perspective and in slice size … As illustrated in FIG. 4B, the touch event 480, such as a swipe, tap, or multitouch gesture, transitions item image B 420 into the full size image slot. This transition can involve a gradual shift in the presentation of item image B 420 from slice presentation toward full size presentation as well as a gradual scaling of item image B 420 toward the height of the perspective position shown in the full size image slot. Each of the other item images can be shifted one image slot over to the left, remaining in slice presentation and scaled according to the perspective position of the new image slot, and new item image F 460 can be displayed in the right-most image slot”].

Haitani does not specifically teach while maintaining a width of the first item or while maintaining a width of the second item.  However, Hnatiuk teaches:
while maintaining a width of the first item, while maintaining a width of the second item [(e.g. see Hnatiuk paragraphs 0055, 0056 and Fig. 2b) ”As an example, in FIG. 2b in the shelf 3a .quadrature.June 2007.quadrature. under the icon 1a .quadrature.Photos.quadrature. the item 5a is indicated in the focus area 7. As an example, the visual object, here the item 5a, indicated in the focus area 7 is highlighted, i.e. bolded, maximized in size or otherwise highlighted … item 5a in FIG. 2b, indicated and displayed in the focus area 7 is highlighted, i.e. bolded, maximized in size or otherwise highlighted in a known way. According to another embodiment of the invention the visual objects 1a, 5a adjacent to the focus area 7 can be less highlighted, e.g. smaller object size, and the visual objects 1a, 5a next to those ones can be still less highlighted, e.g. still smaller size, etc”].  Examiner notes that, as depicted in Fig. 2b, the height of the objects change, but the width of the objects remains the same.
The motivation to combine is the same as that used for claim 1.

As for independent claim 9, Haitani and Hnatiuk teach a method.  Claim 9 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

claim 10, Haitani and Hnatiuk teach the method as described in claim 9; further, claim 10 discloses substantially the same limitations as claim 2.  Therefore, it is rejected with the same rational as claim 2.

As for dependent claim 13, Haitani and Hnatiuk teach the method as described in claim 9; further, claim 13 discloses substantially the same limitations as claim 5.  Therefore, it is rejected with the same rational as claim 5.

As for dependent claim 14, Haitani and Hnatiuk teach the method as described in claim 9; further, claim 14 discloses substantially the same limitations as claim 6.  Therefore, it is rejected with the same rational as claim 6.

As for dependent claim 15, Haitani and Hnatiuk teach the method as described in claim 9; further, claim 15 discloses substantially the same limitations as claim 7.  Therefore, it is rejected with the same rational as claim 7.

As for dependent claim 16, Haitani and Hnatiuk teach the method as described in claim 9; further, claim 16 discloses substantially the same limitations as claim 8.  Therefore, it is rejected with the same rational as claim 8.

As for independent claim 17, Haitani and Hnatiuk teach a non-transitory computer readable medium.  Claim 17 discloses substantially the same limitations as claim 9.  Therefore, it is rejected with the same rational as claim 9.

Claims 3, 4, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Haitani et al. (US 9,405,446 B1) in view of Hnatiuk et al. (US 2010/0302059 A1), as applied to claim 1 above, and further in view of Majid (US 2014/0362294 A1) and further in view of Duhault et al. (US 6,118,493).

As for dependent claim 3, Haitani and Hnatiuk teach the apparatus as described in claim 1, but do not specifically teach wherein the first item corresponds to a first port receiving an image signal from a first external apparatus, the second item corresponds to a second port receiving an image signal from a second external apparatus, the second image represents the first port, or the third image represents the second port.  However, in the same field of invention, Majid teaches:
wherein the first item corresponds to a first port receiving an image signal from a first external apparatus, the second item corresponds to a second port receiving an image signal from a second external apparatus [(e.g. see Majid paragraphs 0021, 0028 and Fig. 3) ”The input and outputs of the various devices operating in the media playback system 100 are configured to interface with various ports 106a, 106b, 106c, 106d, 106e, 106f (and, as applicable, 106g, 106h) of the display device 102. The multiple input receptacles, ports, jacks, and other connectors used to facilitate the connections 124a, 124b, 124c, 124d, 124e, 124f may correspond to different types of connectors, form factors, signal mediums, signal formats, and device or cable ].
the second image represents the first port [(e.g. see Majid paragraph 0029 and Fig. 4 numeral 330A) ”the text and symbol indication 330A representing an HDMI port, accompanied by the colored arrow 330B representing that the picture-in-picture display 304 originates from the HDMI input port”].
the third image represents the second port [(e.g. see Majid paragraph 0028 and Fig. 3 numerals 310A-328A and 332A-334A) ”FIG. 3 also provides an example of on-screen indications for respective input sources, with statuses of the respective input ports of the display device 302 that are also displayed in the input selection display 306. The input selection display 306 includes: a text and symbol indication”].  Examiner notes that Fig. 3 depicts a plurality of displayed available port symbols.
Therefore, considering the teachings of Haitani, Hnatiuk and Majid, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add wherein the first item corresponds to a first port receiving an image signal from a first external apparatus, the second item corresponds to a second port receiving an image signal from a second external apparatus, the second image represents the first port, and the third image represents the second port, as taught by Majid, to the teachings of Haitani and Hnatiuk because it provides the user a simple-to-

Haitani, Hnatiuk and Majid do not specifically teach [changing a first image to a second image and a third image to a fourth image where…] the first image corresponds to the image signal received at the first port, and the fourth image corresponds to the image signal received at the second port.  However, in the same field of invention, Duhault teaches:
[changing a first image to a second image and a third image to a fourth image where…] the first image corresponds to the image signal received at the first port, and the fourth image corresponds to the image signal received at the second port (e.g. see Duhault col 2 lines 19-23, col 3 lines 29-40, col 4 lines 26-51, col 5 lines 15-22 and Fig. 2 and Fig. 5 numerals 130, 132, 138, 148, 150) ”When the user selects one of the video representations in a preview mode, the video thumbnail is switched from a still image with no audio to an image that includes live audio and/or video … FIG. 2 illustrates a block diagram of a display area 52 that includes a plurality of channel display areas 54, 56, 58, 60, 62, 64, 66, 68, and 70. In each of these channel display areas a visual representation 51 of the sampled channel broadcasts received by the tuner is displayed … where a preview selection of one of the ].
Majid teaches displaying menu images representing the ports that input devices are connected to (see Majid Fig. 3 numerals 310A-334A) and displaying a preview of content (see Majid Fig. 3 numeral 304) received via a particular selected port menu image (see Majid Fig. 3 numeral 330A).  Duhault teaches changing a menu item from a still image representing a broadcast channel to a live preview of the content received for the respective channel based on user input within the menu item.  It would have been obvious to one of ordinary skill in the art, namely a software developer, before the effective filing date of the claimed invention to substitute a still image representing the broadcast channel with an image representing a port, in order to achieve the predictable result of notifying the user of the source of the content being previewed.

As for dependent claim 4, Haitani, Hnatiuk, Majid and Duhault teach the apparatus as described in claim 3, but Haitani and Hnatiuk do not specifically teach wherein each of the first port and the second port are one of a HDMI port, a component port, a PC port, and a USB port.  However, Majid teaches:
wherein each of the first port and the second port are one of a HDMI port, a component port, a PC port, and a USB port [(e.g. see Majid paragraph 0020 and  ”The input and output sources may be connected to the display device 102 and with the other devices of the media playback system 100 using any number of wired analog or digital connections and links, including coaxial, component, composite, RGB, S-video, optical (e.g., TOSLINK), HDMI, DVI, DisplayPort, Universal Serial Bus (USB), and IEEE 1394 (Firewire) cables and similar connection mediums”].
The motivation to combine is the same as that used for claim 3.

As for dependent claim 11, Haitani, Hnatiuk and Majid teach the method as described in claim 9; further, claim 11 discloses substantially the same limitations as claim 3.  Therefore, it is rejected with the same rational as claim 3.

As for dependent claim 12, Haitani, Hnatiuk, Majid and Duhault teach the method as described in claim 11; further, claim 12 discloses substantially the same limitations as claim 4.  Therefore, it is rejected with the same rational as claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. PGPub 2012/0194429 A1 issued to Kwon et al. on 02 August 2012.  The subject matter disclosed therein is pertinent to that of claims 1-17 (e.g. using a directional input to scroll a menu on a display).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358.  The examiner can normally be reached on Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174